Devens, J.
This case does not differ in any respect from that which was presented when it was last before the court, except that it now appears that the letter introduced was in reply to that addressed to the defendant by Mrs. Blinn. But in order that the reply of Mrs. Price or anything contained in it should affect the defendant, it is necessary first to show that she acted in writing it by his authority or as his agent. As no such authority or agency can be inferred from the relation of husband and wife, there is no evidence of any unless the letter itself is permitted to furnish it. Until some evidence of authority from the defendant to Mrs. Price to write the letter is offered, it cannot be examined' or considered, and we cannot therefore reason from anything contained in it, and until then the fact that she replied to a letter addressed to the defendant is immaterial.

Exceptions sustained.